Citation Nr: 0733097	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-08 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In his March 2005 substantive appeal, the veteran requested a 
Board hearing; however, by way of correspondence dated in 
September 2007, the veteran indicated that the veteran no 
longer desired a Board hearing.  Therefore, the veteran's 
request for a Board hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that the veteran submitted additional 
evidence in his case in September 2007.  The veteran 
submitted this evidence directly to the Board and the record 
does not reflect that the RO has reviewed this evidence.  As 
an appellate body, the Board is not authorized to review this 
evidence in the first instance unless the veteran has 
expressly waived review of the evidence by the agency of 
original jurisdiction (AOJ).  See Generally Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  By way of correspondence dated in 
October 2007, the veteran's representative expressly stated 
that the veteran did not want to waive AOJ review of this 
additional evidence.  As a result, the Board must remand this 
matter to the AOJ for review of this additional evidence.

Accordingly, the case is REMANDED for the following action:

After completion of any additional 
development of the evidence that the AOJ 
may deem necessary, the AOJ should review 
the record, to include all evidence 
received since the April 2007 
supplemental statement of the case, and 
in particular the evidence submitted to 
the Board by the veteran in September 
2007, and readjudicate the claim.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



